Opinion op the Court by
Judge Carroll
Affirming.
This was a proceeding under section 104 of the Kentucky Statutes to suspend the appellant, an attorney at law, from practicing his profession because he wrongfully failed and refused on demand to pay over money that he had collected for his .client.
The questions in the case are purely of fact, and we are not disposed to interfere with the finding of the judge of the lower court on the facts that the appellant *235violated the statute and was subject to the penalty therefor. The facts are very brief and very simple and it would serve no useful purpose to set them out here.
Wherefore, the judgment is affirmed.